Citation Nr: 1819340	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-06 183	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a right leg disability, to include shin splints with hair line fracture; and if so whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen the claim of service connection for a left leg disability, to include stress fracture; and if so whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Freeman


INTRODUCTION

The Veteran served on active duty from June 1979 to March 1980 and from February 1981 to November 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota which denied a request to reopen a previously denied claim.  In the previous March 2008 rating decision, the RO denied the Veteran's claim for entitlement to right leg shin splints and left leg stress fracture.  The Veteran did not timely appeal, and that decision became final.  In August 2012, the Veteran submitted correspondence again seeking to reopen the issues for service connection for right and left leg disabilities.  In an August 2013 rating decision, the RO declined to reopen.  The Veteran filed a timely notice of disagreement.  Therefore, the August 2013 rating decision is the rating decision currently on appeal with regard to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for right and left leg disabilities.

If the Board determines that new and material evidence was not presented, the adjudication of the underlying claim ends, and further analysis is neither required nor permitted.  Therefore, despite the RO having made a determination on the merits of the claim for service connection, the Board will proceed in the following decision to adjudicate the issue of new and material evidence.


FINDINGS OF FACT

1.  In a March 2008 decision, the RO denied the Veteran's claim for entitlement for a right leg disability.  The Veteran did not timely appeal that rating decision and it became final.

2.  In a March 2008 decision, the RO denied the Veteran's claim for entitlement for a left leg disability.  The Veteran did not timely appeal that rating decision and it became final.


CONCLUSIONS OF LAW

1.  The criteria to reopen the claim of entitlement to service connection for a right leg disability are not met. 38 U.S.C.  § 7105 (c) (West 2009); 38 C.F.R. §§ 3.104, 20.302, 201103 (2009); currently 38 U.S.C. § .7105(c) (2012), 38 C.F.R. § 3.104, 20.302, 20.1103 (2017).

2.  The criteria to reopen the claim of entitlement to service connection for a right leg disability are not met. 38 U.S.C.  § 7105 (c) (West 2009); 38 C.F.R. §§ 3.104, 20.302, 201103 (2009); currently 38 U.S.C. § .7105(c) (2012), 38 C.F.R. § 3.104, 20.302, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (b) (2017).  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claim.

Legal Criteria for Reopening

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104 (b), 7105 (c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156 (a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether evidence is new and material, the evidence must be presumed credible.  Shade v. Shinseki, 24 Vet. App. 110, 122 (2010); Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  New evidence may be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Evidence that corroborates record evidence is not cumulative or redundant.  Paller v. Principi, 3 Vet. App. 535, 538 (1992).

The question for the Board, therefore, is whether the Veteran's evidence presented since the August 2013 rating decision constitutes new and material evidence such as to support reopening his claim of service connection for a bilateral leg disability and, after a careful, thorough review of the evidence of record, the Board finds that it does not.


Analysis- New and Material Evidence 

The Veteran's claim for A bilateral leg disability was denied in a March 2008 rating decision.  There is no private or VA treatment records regarding a treatment or diagnosis for a bilateral leg disability.  An August 2013 rating decision declined to reopen the claim of service connection for a right and left leg disability.  The Veteran filed a timely appeal and perfected his claim to the Board.

The pertinent evidence of record at the time of the August 2013 rating decision included the Veteran's service treatment record (STRs) and an April 2013 VA examination report.  The STRs showed that the Veteran complained of right knee and ankle pain beginning in 1989.  The physician noted that there was no specific in-service injury.  The physician also noted that the pain in the mid tibia is aggravated by prolonged running, jumping, marching and walking.

The April 2013 examination report indicated that there is no evidence that the Veteran has had a prior case of shin splint.  The examiner noted that there are multiple instances of pain to the feet and ankle, but did not find any record that is consistent with shin splints.  The VA examiner further noted that a June 2012 report shows a diagnosis of ankle sprains and a November 2008 report shows symptoms most likely of a "soft tissue injury."  However, the evidence is not material because it does not relate to an unestablished fact necessary to substantiate the claim on appeal.  The additional treatment records pertain only to the treatment of the ankle sprain and "soft tissue injury."  The records provide no positive evidence related to the etiology of the disability.  As such, the evidence is cumulative of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and does not raise a reasonable possibility of substantiating the claim.

As the Board finds that this recently received evidence is not new and material, the Veteran's claim for service connection for a bilateral leg disability is not reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

New and material evidence not having been received, the application to reopen a claim for right leg disability, to include shin splints with hair line fracture is denied.

New and material evidence not having been received, the application to reopen a claim for right leg disability, to include left leg stress fractures is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


